TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-20-00165-CV


                                        R. P., Appellant

                                               v.

                                    John Picone, Appellee




               FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-20-000644, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant’s brief was originally due on July 1, 2020. On July 28, 2020, this Court

sent a notice to appellant informing her that her brief was overdue and that a failure to file a

satisfactory response by August 7, 2020, would result in the dismissal of this appeal for want of

prosecution.   To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                            __________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Baker and Kelly

Dismissed for Want of Prosecution

Filed: October 2, 2020